Citation Nr: 0117914	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-12 147	)	DATE
	)
	)
                                    
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date, prior to July 1, 1992, for 
a grant of dependency and indemnity compensation (DIC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had recognized military service from December 
1941 to July 1942 and from March 1945 to March 1946.  He was 
a prison of war of the Japanese government from April to July 
1942.  The veteran died in July 1949.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The Board in April 2001 remanded this case for further 
development.


FINDINGS OF FACT

1.  The Board in September 1955 denied entitlement to service 
connection for the cause of the veteran's death; in June 1990 
the appellant sought to reopen the claim.

2.  The appellant submitted evidence to reopen the claim in 
November 1990 and June 1992, and in July 1992 the RO declined 
to reopen the claim; the claim was continuously prosecuted 
and granted by the Board in March 1999. 

3.  The RO granted entitlement to payment of DIC from July 1, 
1992; there was a pending application to reopen the claim 
from June 1990 that was not abandoned.



CONCLUSION OF LAW

The criteria for an effective date for entitlement to DIC, 
retroactive to July 1, 1990, have been met.  38 U.S.C.A. §§ 
5110, 5111 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)); 38 C.F.R. §§ 3.31, 3.155, 3.400, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the Board in September 1955 affirmed a 
February 1955 decision wherein the RO denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant in June 1990 sought to reopen the claim.

In response to the appellant's request in June 1990 for the 
appropriate VA form, the RO in September 1990 advised her 
that the claim had been previously denied.  In November 1990 
she submitted various documents, including several affidavits 
and a copy of the death certificate, with a letter wherein 
she argued that the veteran's death was service-connected.  

The RO in December 1990 advised her that this evidence was 
not considered new and material.  The appellant in January 
1991 responded to the RO letter arguing that the evidence 
established a service-connected cause of death.  Thereafter 
the RO and the appellant exchanged letters through March 1991 
that are essentially the same in content as those mentioned 
previously.  




In June 1992 the appellant submitted a copy of a medical 
report previously of record.  The RO in July 1992 informed 
her that the evidence submitted was not new and material 
evidence.  The RO provided her with a statement of appellate 
rights.  After an exchange of correspondence in August 1992, 
in November 1992 she advised the RO that she disagreed with 
their August 1992 letter.  That letter advised her that the 
July 1992 RO letter was a denial of her application to 
reopen, and of the time period for filing a notice of 
disagreement.  The appellant perfected an appeal to the 
Board.

The Board remanded the case for further development of 
evidence in January 1995 and August 1995.  The Board in 
October 1996 issued a decision wherein it denied entitlement 
to service connection for the cause of the veteran's death.  
The United States Court of Appeals for Veterans Claims 
(Court) in March 1998 vacated the October 1996 Board decision 
and remanded the case for another decision taking into 
account matters raised in its order.  

The Board completed additional development and in March 1999 
entitlement to service connection for the cause of the 
veteran's death.  The RO in April 1999 implemented the Board 
decision and advised the appellant that her DIC entitlement 
was effective from July 1, 1992.  The appellant in July 1999 
sought an earlier effective date which she later contended 
(VA Form 9) should be the "date of filing of my claim".  
Her letter in May 2001 contained essentially the same 
argument.  Her representative argued in June 2001 that the 
appellant had filed a timely notice of disagreement in 
November 1990 after the RO declined to reopen her claim filed 
in June 1990, and that the effective date for DIC should 
coincide with the date of receipt of claim in June 1990.  


Criteria

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(r).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  See 38 U.S.C.A. §§ 5109A, 
7111 and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O).  
When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000 
(hereafter VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. §  20.201.

The claimant and his or her representative, if any, will be 
informed of appellate rights provided by 38 U.S.C. chapters 
71 and 72, including the right to a personal hearing and the 
right to representation.  The agency of original jurisdiction 
will provide this information in each notification of a 
determination of entitlement or nonentitlement to Department 
of Veterans Affairs benefits.  38 C.F.R. § 19.25.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The appellant and her representative have not 
indicated at any stage in this appeal that pertinent evidence 
was mentioned but not obtained.  Any deficiency in the RO 
development pursuant to the Board remand is harmless in view 
of the favorable determination on appeal.  Nonetheless, it is 
appropriate to mention that the appellant and her 
representative were notified by the RO of the evidence needed 
to substantiate the claim by virtue of the rating decision, 
statement of the case, and other correspondence pertinent to 
the current claim.

The appellant and her representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant was also afforded the 
opportunity to provide oral testimony at the RO before a 
Hearing Officer or before the Board at the RO or at the Board 
itself.  She elected not to present oral testimony.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the appellant's claim has been 
identified and obtained.  With regard to an earlier effective 
date, the appellant has not identified any evidence that may 
be relevant to her claim.  Moreover, given the facts of this 
case, the Board finds that VA can provide no further 
assistance to her that would aid in substantiating such a 
claim.

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate her claim.  



In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Earlier Effective Date

The Board notes that the appellant's representative conceded 
the finality of the September 1955 Board decision.  In 
essence, there is no argument for clear and unmistakable 
error in the September 1955 Board decision.  

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or reopened 
based upon submission of new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  In Hayre the Circuit Court held that a breach of 
the duty to assist in which VA failed to obtain pertinent 
SMRs specifically requested by the claimant and failed to 
provide the claimant with notice explaining the deficiency is 
a procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.  

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at 
some point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  Other examples of grave 
procedural error referred to in Tetro were Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995) (failure to provide a statement 
of the case after receiving a notice of disagreement); Hauck 
v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls period to file a notice of 
disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) 
(failure to send statement of the case to accredited 
representative tolled 60 day period to respond) and Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992) (evidence sufficient 
to rebut presumption of administrative regularity for mailing 
of appeal notice).  

The Board does not believe the facts at hand regarding the 
1990 RO determinations rise to the level of grave procedural 
error.  Nor is it argued that the appellant did not receive 
adequate notice and appeal rights, or that she was the victim 
of bad advice or misinformation regarding the claim or in any 
way misled by VA.  See, for example, Bone v. Brown, 9 Vet. 
App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 (1995); 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  See McCay 
v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier 
v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting 
Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 
(1990), see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 
1998).  

The argument made on behalf of the appellant seeks to 
construe correspondence between the parties in 1990 in the 
context of a rating decision and notice of disagreement.  It 
is argued that as such this would establish a pending claim 
from 1990 based on her application to reopen in June 1990.  
The representative stresses the content of the September 21, 
1990 RO letter, in essence, communicated a denial of the 
claim and that the appellant's November 26, 1990 letter was 
sufficient to constitute a notice of disagreement.  

The Board notes that the appellant's June 11, 1990 letter was 
merely a request for a VA form to apply for DIC and that the 
RO apparently declined to provide it.  The September 21, 1990 
RO letter also advised her of the basis for the prior denial 
of the DIC claim and did not include any reference to appeal 
rights or an enclosed notice of appeal rights.  The 
appellant's November 19, 1990 letter asked for due 
consideration of her claim and added additional documents to 
the record, some dated after the September 1955 Board 
decision.  The December 1990 RO letter advised her of the 
reason for not accepting this evidence as new and material 
evidence.  Once again the RO letter did not contain any 
reference to appellate rights.  Her response in January 1991 
in essence disputed the RO conclusion regarding the evidence.  
RO letters in February and March 1991 were essentially the 
same content as previous agency correspondence.  

The appellant enclosed previously considered evidence with 
her letter received on June 17, 1992.  The RO letter of July 
21, 1992 written in response to her submission had similar 
content to letters issued December 27, 1990, February 12, 
1991 and March 15, 1991.  In addition the letter informed her 
that "her reopened claim" was denied and had a statement of 
appeal rights as an inclosure.  The RO letter of August 31, 
1992 merely served to advise her of the time limit to seek 
appellate review.  She did so and the claim culminated in a 
favorable Board decision. 




The basis for the RO's recent selection of the July 1992 
effective date is readily apparent from the record based upon 
the date of receipt of the appellant's June 1992 
correspondence.  In this case the statutory and regulatory 
law provides that the effective date generally is the date of 
receipt of claim or date entitlement arose, whichever is 
later. See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (1998); 
Tucker v. West, 11 Vet. App. 369, 372 (1998); Dinsay v. 
Brown, 9 Vet. App. 79, 87 (1996).  

As to the denial of an earlier effective date, VA in April 
2000 explained to the appellant that she could not be paid 
from July 1990 since her reopened claim was received more 
than a year after the March 1991 RO letter.  The statement of 
the case reasoned that she had abandoned the claim filed in 
1990 when she did not correspond with VA regarding the claim 
for more than a year after VA issued the March 1991 letter.  
Thus the RO found a termination of the June 1990 claim.  

The Board believes there is no need to construe documents in 
1990 as the representative suggests.  The record shows that 
the appellant expressly applied for DIC in June 1990.  Thus, 
the question is whether there was an earlier formal or 
informal pending claim prior to June 1992.

In this case, the RO determined that the pertinent 
application to reopen was filed in 1992.  The Board finds 
there is evidence in the record to indicate that the 
application to reopen initiated in 1990 was not abandoned.  
There is a request in writing at the time to the RO regarding 
entitlement to DIC.  See 38 C.F.R. §§ 3.150(a), 3.155(a).  As 
previously stated, the effective date for an award of VA 
benefits shall, in general, not be earlier than the date of 
receipt of the application.  See 38 U.S.C. § 5110(a).  

The VA Secretary has defined the terms "claim" and 
"application," which the statute did not define, as follows: 
"Claims--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (1999); 
Mitscher v. West, 13 Vet. App. 123, 127 (1999).  Sections 
5101 and 5110 clearly establish that an application must be 
filed.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see 
Wells v. Principi, 3 Vet. App. 307, 309 (1992).  There are 
numerous references to a claim having been filed in 1990.

The Board finds that the appellant did file a written 
application for benefits prior to 1992 that she did not 
abandon, and therefore, that the earliest possible effective 
date of the award should coincide with the application in 
June 1990.  It is provided under 38 C.F.R. § 3.155(a) that an 
informal claim may, in some circumstances, be considered to 
be the date of a claim.  Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992); 38 C.F.R. § 3.1(p).  The pertinent 
determination is when the application was received, and an 
informal claim does appear from the record to establish a 
pending claim from June 11, 1990.  In essence she requested a 
determination of entitlement in 1990 which the RO did not 
complete until July 1992.

Where as here there is ample evidence of a claim, an 
application requesting a determination, the Board has no 
reasonable basis to presume the appellant abandoned the 
claim.  She made known her intention late in 1990 and the RO 
cannot reasonably argue she abandoned the claim in light of 
her correspondence.  Clearly she was not advised of the 
provisions of 38 C.F.R. § 3.158 in any of the 1990 or 1991 VA 
letters.  Consequently, the record does allow for an earlier 
effective date for DIC in this case from July 1990.  
38 C.F.R. § 3.31.  The various communications read together 
would seem to satisfy 38 C.F.R. § 3.160 and establish a 
pending claim in June 1990.  She did not abandon the claim in 
the context of the applicable regulations but the RO did not 
exercise its responsibility in adjudicating the claim in a 
timely manner.  38 C.F.R. § 3.103.  


ORDER

An effective date for entitlement to DIC retroactive to July 
1, 1990 is granted, subject to the regulations governing the 
payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

